Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 10/18/2022 has been fully considered.  Claim 1 is amended, claims 3-4 are canceled and claims 1, 2 and 5-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1) in view of Bisson et al. (US 2012/0065293 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Claims 1, 13 and 14:  Clement teaches a decorative layer comprising a paper core coated with an inkjet receiver coating (abstract, Fig. 1, [0097], [0109] and [0110]); wherein the inkjet receiver coating comprises a binder such as polyvinyl alcohol [0026] and a pigment such as silica {instant claims 13 and 14} [0026].  Clement further teaches cationic additives as one of the suitable examples of the binder [0028], but does not teach having the cationic additive and the polyvinyl alcohol in the inkjet receiver coating.  The cationic additive meets the claimed ink reactive compound.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine separately taught prior art ingredients which perform the same function, it is logical that they would produce the same effect and supplement each other.  In re Crockett, 126 USPQ186.
Clement teaches the inkjet receiver layer further comprises a borate as a hardener [0048], but does not teach using borate and boronic acid as the hardener.  Bisson teaches use of both boronic acid and borate as a crosslinking material [0096].  The boronic acid meets the claimed pH altering substance and the borate meets the claimed crosslinking agent.  Clement and Bisson are analogous art because they are from the same field of endeavor that is the ink jet printing technology art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine both boronic acid and borate crosslinking agents of Bisson with the invention of Clement, and the motivation would be, as Bisson suggested, to further improve the efficiency of cross-linking [0096].
Claim 2:  Clement teaches polydadmac (also known as polyDADMAC) as one of the suitable examples of the cationic additive [0028].  The polydadmac meets the claimed polyionic polymer.
Claim 5:  Clement teaches alumina salt as one of the suitable examples of the cationic additive [0028].  The alumina salt meets the claimed metal salt.
Claims 7 and 8:  Clement teaches the inkjet receiver coating further comprises sodium aluminate [0050].
Claim 9:  Clement teaches the pigment to binder ratio is comprised between 0.5:1 and 5:1 [0027].
Claim 10:  Clement teaches the pigment can has a surface area of 170 g/m2 [0034].
Claims 11 and 12:  Clement teaches the pigment has a particle size of 0.01-40 µm [0029].
Claim 15:  Clement teaches the decorative layer comprises one or more intermediate layers, wherein the inkjet receiver coating is the uppermost layer of the intermediate layers [0088].  One of the intermediate layers underneath the inkjet receiver coating meets the claimed first layer, and the inkjet receiver coating meets the claimed second layer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1) as applied to claim 5 above, and further in view of Kaneko et al. (US 2001/0014381 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Clement teaches the claimed invention as set forth above.
Claim 6:  Clement does not teach calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride as a metal salt.  Kaneko shows that the calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride is an equivalent structure known in the art (see [0108] of Kaneko).  Therefore, because the calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride and the aluminum salt were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute alumina salt for calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride.

Response to Arguments
Applicant’s argument is based on that there is no disclosure that the cationic additive of the prior arts would alter the pH of the inkjet receiver coating as now recited in claim 1.  This argument is not persuasive for the following reason.  If the boronic acid of the claimed invention alters the pH of a composition, the boronic acid of the prior art which is substantially identical to the boronic acid of the claimed invention would also function as the pH of the composition.
Applicant further argued that ink and inkjet receiver coating are different products because Bisson’s disclosure is directed to an ink composition for inkjet printing; and in sharp contrast, an inkjet receiver coating is the part of the print medium that is printed upon, i.e., it receives the ejected ink during inkjet printing.  This argument is not persuasive for the following reason.  The invention of Bisson is drawn to a composition in an ink jet technology, and the invention of Clement is also drawn to a composition in an ink jet technology as well; therefore, they are analogous arts and combining Clement and Bisson is proper.
For the above reason claims 1, 2 and 5-15 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
November 3, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785